Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 1 of 24




                        EXHIBIT 1
       Case
         Case
            1:19-cv-02257-VSB
              1:19-cv-02257-VSBDocument
                                 Document
                                        11-1
                                          1 Filed
                                             Filed03/12/19
                                                   06/27/19 Page
                                                             Page12ofof524




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THEODORE PARISIENNE,
                                Plaintiff,
                                                              Docket No. 1:19-cv-2257
        - against -
                                                              JURY TRIAL DEMANDED

 HEYKOREAN, INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Theodore Parisienne (“Parisienne” or “Plaintiff”) by and through his

undersigned counsel, as and for his Complaint against Defendant HeyKorean, Inc. (“HeyKorean”

or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of MTA Conductor Warren Cox, owned and registered by Parisienne, a

New York based photographer. Accordingly, Parisienne seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
        Case
          Case
             1:19-cv-02257-VSB
               1:19-cv-02257-VSBDocument
                                  Document
                                         11-1
                                           1 Filed
                                              Filed03/12/19
                                                    06/27/19 Page
                                                              Page23ofof524




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant transacts business in New York and is registered with the New York

Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Parisienne is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 159 Martin

Luther King Jr. Place, 2nd Floor, Brooklyn, New York 11206.

       6.      Upon information and belief, HeyKorean is a domestic business corporation

organized and existing under the laws of the State of New York, with a place of business at 460

Park Avenue, Suite 430, New York, New York 10022. Upon information and belief, HeyKorean

is registered with the New York State Department of Corporations to do business in New York.

At all times material hereto, HeyKorean has owned and operated a website at the URL:

www.HeyKorean.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Parisienne photographed MTA Conductor Warren Cox (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Parisienne is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-023-503.

       B.      Defendant’s Infringing Activities
          Case
            Case
               1:19-cv-02257-VSB
                 1:19-cv-02257-VSBDocument
                                    Document
                                           11-1
                                             1 Filed
                                                Filed03/12/19
                                                      06/27/19 Page
                                                                Page34ofof524




          10.   On October 7, 2016, HeyKorean ran an article on the Website. See:

http://www.heykorean.com/HK_FunTalk/layout.asp?board_no=54&curpage=31&seq=81160&c

at_seq=174. The article featured the Photograph. A true and correct copy of the article and a

screenshot of the Photograph on the article are attached hereto as Exhibit B.

          11.   HeyKorean did not license the Photograph from Plaintiff for its article, nor did

HeyKorean have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   HeyKorean infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. HeyKorean is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by HeyKorean

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
       Case
         Case
            1:19-cv-02257-VSB
              1:19-cv-02257-VSBDocument
                                 Document
                                        11-1
                                          1 Filed
                                             Filed03/12/19
                                                   06/27/19 Page
                                                             Page45ofof524




       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant HeyKorean be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 12, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
Case
  Case
     1:19-cv-02257-VSB
       1:19-cv-02257-VSBDocument
                          Document
                                 11-1
                                   1 Filed
                                      Filed03/12/19
                                            06/27/19 Page
                                                      Page56ofof524




                                           By: /s/Richard Liebowitz
                                                Richard P. Liebowitz
                                           11 Sunrise Plaza, Suite 305
                                           Valley Stream, NY 11580
                                           Tel: (516) 233-1660
                                           RL@LiebowitzLawFirm.com

                                     Attorneys for Plaintiff Theodore Parisienne
Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 7 of 24




                        EXHIBIT 2
Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 8 of 24
Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 9 of 24




                        EXHIBIT 3
      Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 10 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THEODORE PARISIENNE,                                                                 - -
                                                                   Docket No.: l :19 cv 2257-VSB

                        Plaintiff,                                 DECLARATION OF MIN SU KANG IN
                                                                   SUPPORT OF DEFENDANT’S
               vs.                                                 MOTION TO SET ASIDE ENTRY OF
                                                                   DEFAULT

 HEYKOREAN, INC.,

                        Defendant .

I, Min Su Kang, am of full age and hereby depose:

   1 . I am an authorized representative of the corporate defendant named herein , HeyKorean.

       Inc. (“ Defendant” ). In such capacity, I am fully familiar with the facts set forth herein .

   2. Defendant runs a website at http:// www.HeyKorean.com ("the Website” ).

   3. Defendant was unaware of the above-captioned action until April 22, 2019, when Richard

                                                        .
       Liebowitz, Esq. ("Mr. Liebowitz” ) emailed me telling my answer was due.

   4. Upon reading Mr. Liebowitz’ s email, I immediately contacted my attorneys at Kim &

       Bae. P.C.

   5. Defendant did not receive any correspondence by email or mail from the plaintiff,

       Theodore Parissiene ("Plaintiff ’), regarding this action prior to Mr. Liebowitz’s email.

       Defendant did not receive a cease and desist letter from Plaintiff or his counsel.

   6. Defendant has searched its records and confirmed that it has not received any

      correspondence by email or mail from the New York Secretary of State regarding this

      action as of the date of this affidavit.

   7. Defendant removed from the Website the user post containing the photo that is the

      subject of this litigation ("the Post” ) on the same day it received Mr. Liebowitz’ s email.
   Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 11 of 24



8. Defendant was unaware of the Post prior to learning of this litigation, and was unaware of

   any allegation that the Post contained copyrighted material.

9. Defendant was unaware of any circumstances that would lead it to believe the Post

   contained copyrighted material .

10. Defendant did not adjust, repost, highlight, or feature the Post in any way on the website.

11 . A user posted the Post without input or approval from Defendant.

12. Defendant did not monetize the Post, and did not received any money attributable to the

   Post.

13. No ads were run on the Post.

14. The Website has always prominently displayed a correct phone number, email address,

   and physical address for Defendant.

15. In fact, Mr. Liebowitz contacted me via the email that is displayed on the Website to

   inform me that my answer was late.

16. Over the past ten years. Defendant has received dozens of complaints relating to

   copyright via email, phone, or mail.

              .
17. Each time Defendant has responded to the complaint and deleted the post containing the

   alleged infringing material .

18. Defendant’ s policy is to disable a user’ s account if the account has three or more posts

                                                             -
   that have been flagged for copyright violations in a one year period.

19. Defendant’s policy is not to scrub pictures of metadata or take any other steps to make it

   more difficult for copyright owners to identify their work .




                                              2
   Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 12 of 24




I verify under penalty of perjury that the foregoing is true and correct.



Dated : May 3. 2019
New York. New York                         Min Su Kang
                                           Operations Specialist
                                           HeyKorean. Inc.




                                               3



                                                                            I
Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 13 of 24




                         EXHIBIT 4
       Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 14 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THEODORE PARISIENNE,                                             Docket No.: 1:19-cv-2257-VSB

                         Plaintiff,                               ANSWER

                vs.


 HEYKOREAN, INC.,

                         Defendant.

        Defendant HeyKorean, Inc. (“Defendant”), by and through his attorneys, Kim & Bae, P.C.

for its answer and affirmative defenses to plaintiff Theodore Parisienne’s (“Plaintiff”) complaint

(the “Complaint”), and states upon knowledge except where stated upon information and belief:

                                      NATURE OF THE ACTION

        1.      Plaintiff’s allegation is a conclusion of law to which no response is required. To

the extent a response is required, the allegations are denied.

        2.      Plaintiff’s allegation is a conclusion of law to which no response is required. To

the extent a response is required, the allegations are denied.

        3.      Plaintiff’s allegation is a conclusion of law to which no response is required. To

the extent a response is required, the allegations are denied except for that Defendant is registered

with the New York Department of State.

        4.      Plaintiff’s allegation is a conclusion of law to which no response is required. To

the extent a response is required, the allegations are denied.

        5.      Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in this paragraph.

        6.      Admit.

                                                   1
       Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 15 of 24



                                    STATEMENT OF FACTS

        A.      Background and Plaintiff’s Ownership of the Photograph

        7.      Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in this paragraph.

        8.      Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in this paragraph.

        9.      Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in this paragraph.

        B.      Defendant’s Infringing Activities

        10.     Defendant denies Plaintiff’s allegations in this paragraph.

        11.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in this paragraph.

                                  CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAIST DEFENDANT)
                                  (17 U.S.C. §§106, 506)

        12.     No response is required to this paragraph. To the extent a response is required, the

allegations are denied.

        13.     Plaintiff’s allegation is a conclusion of law to which no response is required. To

the extent a response is required, the allegations are denied.

        14.     Plaintiff’s allegation is a conclusion of law to which no response is required. To

the extent a response is required, the allegations are denied.

        15.     Defendant denies Plaintiff’s allegations in this paragraph.

        16.     Plaintiff’s allegation is a conclusion of law to which no response is required. To

the extent a response is required, the allegations are denied.



                                                   2
       Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 16 of 24



       17.     Plaintiff’s allegation is a conclusion of law to which no response is required. To

the extent a response is required, the allegations are denied.

       18.     Plaintiff’s allegation is a conclusion of law to which no response is required. To

the extent a response is required, the allegations are denied.



                                  AFFIRMATIVE DEFENSES


                                  First Affirmative Defense
       1.      The Complaint fails to state a cause of action for which relief can be granted.

                                  Second Affirmative Defense
       2.      Service of process was insufficient and/or invalid.

                                 Third Affirmative Defense
       3.      The Complaint is barred by the doctrine of unclean hands.

                                 Fourth Affirmative Defense
       4.      The Complaint is barred by the doctrines of waiver and equitable estoppel.

                                  Fifth Affirmative Defense
       5.      The Complaint is barred by the doctrine of ratification.

                                  Sixth Affirmative Defense
       6.      The Complaint is barred by the doctrine of in pari delicto.

                                   Seventh Affirmative Defense
       7.      Plaintiff’s claim is barred by Abandonment.

                                   Eighth Affirmative Defense
       8.      Plaintiff lacks standing to assert the claim for relief.

                                   Ninth Affirmative Defense
       9.      Plaintiff lacks capacity to assert the claim for relief.

                                Tenth Affirmative Defense
       10.     The claim in the Complaint are barred because Plaintiff failed to mitigate his

alleged damages.




                                                  3
       Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 17 of 24



                                  Eleventh Affirmative Defense
       11.      The Plaintiff has not incurred damages and/or his alleged damages are speculative

or inconsequential.

                                 Twelfth Affirmative Defense
       12.      The Complaint is barred by the applicable statute of limitation.

                                 Thirteenth Affirmative Defense
       13.      Plaintiff failed timely and properly to exhaust all necessary administrative,

statutory, and/or jurisdictional prerequisites to commence this action.

                                  Fourteenth Affirmative Defense
       14.      The Plaintiff’s claim is barred because the alleged infringement was fair use.

                                   Fifteenth Affirmative Defense
       15.      Plaintiff failed to comply with her obligations under the agreement;

                                   Sixteenth Affirmative Defense
       16.      Plaintiff’s claim is barred by the doctrine of laches.

                               Seventeenth Affirmative Defense
       17.      Defendant had a license to use the copyrighted material allegedly infringed upon.

                                  Eighteenth Affirmative Defense
       18.      Plaintiff’s claim is barred because his work was unpublished at the time of alleged

infringement.

                                 Nineteenth Affirmative Defense
       19.      Plaintiff’s claim is barred because the Court lack personal jurisdiction over

Defendant.

                                  Twentieth Affirmative Defense

       20.      Plaintiff’s claim is barred by estoppel.

                                Twenty-first Affirmative Defense

       21.      Plaintiff’s claim is barred by the Digital Millennium Copyright Act’s Safe Harbor

provision, 17 U.S.C. § 512.




                                                  4
       Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 18 of 24



       The Defendant reserves the right to assert additional defenses, including affirmative

defenses, based upon further investigation and/or discovery. The Defendant also reserves the right

to amend or supplement this Answer based on further formal or informal discovery and/or in

response to any amendments or supplements to the Complaint made by Plaintiff, and for any such

amendments or supplements to the Answer to relate back to the filing of the original Answer.




                                                    Respectfully submitted
                                                    KIM & BAE, P.C.
                                                    Attorneys for Defendant HeyKorean, Inc.

                                                    /s/B.J. Kim, Esq. /
                                                    B.J. Kim, Esq.

                                                    40-21 Bell Boulevard
                                                    2nd Floor
                                                    Bayside, NY 11361
                                                           -and-
                                                    2160 N. Central Road, Suite 303
                                                    Fort Lee, NJ 07024
                                                    P: (201) 585-2288 x 204
                                                    E: bjkim@kimbae.com




                                                5
Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 19 of 24




                         EXHIBIT 5
5/3/2019                             Attorney Richard Liebowitz
                       Case 1:19-cv-02257-VSB          Document Fights Troll
                                                                       11-1  LabelFiled
                                                                                   – Gets 06/27/19
                                                                                          Fine Reduced –Page
                                                                                                        FIGHT BACK
                                                                                                               20 of! 24




Attorney Richard Liebowitz Fights Troll Label – Gets Fine Reduced




April 12, 2018 – Lead attorney for The Liebowitz Law Firm, Richard Liebowitz, was labeled a
copyright troll and sanctioned $10,000 by U.S. District Judge Denise Cote. Liebowitz fought
the shocking sanction award claiming it was unlawfully punitive. Judge Cote reduced the
sanction to $2,000 and ordered Liebowitz to take ethics classes.
The case in New York’s Southern District is Steeger v. JMS Cleaning Services LLC. Cote had
ordered the lawyer to pay the sanction for failing to follow noti cation requirements in a suit
he led for a photographer against a “mom and pop” o ce cleaning service, Cote said in a
Feb. 28 sanctions order. The suit claimed JMS Cleaning Services violated the photographer’s
copyright by posting his leaf photo on its websi
Law 360 (https://www.law360.com/articles/1018141/ny-atty-dubbed-copyright-troll-hit-with-
10k-sanction) reports that Liebowitz led more than 100 new photography cases for the
second quarter in a row in 3Q 2017, the most by any law rm based on its data compiled by
Lex Machina. In New York, 595 copyright complaints were led over the rst 10 months of
2017, “largely due to a surge in lings by the Liebowitz Law Firm PLLC of Valley Stream, N.Y.
In the vast majority of those cases, Liebowitz is representing individual photographers who
are suing media outlets for unauthorized uses of their images. Many of the complaints
follow a similar format,” Law 360 says.
The Liebowitz Law Firm has continued its vigorous representation of photographers despite
the judge’s action and resulting unfavorable press coverage.
If you are receiving copyright demand letters or have been sued for violating copyright, make
sure to review the useful tips: http://copyright-demand-letter.com/get-free-legal-advice
(http://copyright-demand-letter.com/get-free-legal-advice)

copyright-demand-letter.com/attorney-richard-liebowitz-fights-troll-label-gets-fine-reduced/                               1/4
5/3/2019                                 LiebowitzDocument
                      Case 1:19-cv-02257-VSB       Files 556 Copyright
                                                                 11-1Lawsuits
                                                                        Filed In 2018 – FIGHT BACK
                                                                                  06/27/19     Page! 21 of 24




Liebowitz Files 556 Copyright Lawsuits In 2018
https://copyright-demand-letter.com/wp-content/uploads/2018/12/Screen-Shot-2018-12-28-
at-12.01.03-PM.png




Attorney Richard Liebowitz (http://copyright-demand-letter.com/liebowitz-law- rm-
copyright/) was again the most proli c lers of copyright lawsuits in 2018. His law rm
bested their last year’s number of 461 cases led by nearly 100. He led a very impressive
556 copyright cases in 2018.


The Valleystream, New York based attorney primarily represents copyright holders in
photography based claims. Liebowitz is widely regarded as the nation’s biggest copyright
troll. His critics include not only the targets of his rapid- re litigating, but also multiple
judges in New York who have labeled him a copyright troll
(http://www.insideradio.com/free/judge-says-richard-liebowitz-is-indeed-a-copyright-
troll/article_912731ce-dcd5-11e8-a032-67c430d0749b.html) on the record. He has been
sanctioned (https://www.law360.com/articles/1018141/ny-atty-dubbed-copyright-troll-hit-
with-10k-sanction) multiple times for abusive practices. TechDirt reported that opposing
counsels who are beginning to leverage Liebowitz’s reputation
(https://www.techdirt.com/articles/20180307/20363239383/court-orders-copyright-troll-to-
post-10000-bond-after-he-lied-about-his-clients-licensing-agreement.shtml) to force is clients
to post expensive bonds in litigation.


This astounding number of lings re ects the work of a pair of associate attorneys.
Associate attorneys that appeared on some of his cases include Attorney James H Freeman
and Attorney Joseph Anthony Dunne.

copyright-demand-letter.com/liebowitz-files-556-copyright-lawsuits-in-2018/                                     1/5
5/3/2019                                 LiebowitzDocument
                      Case 1:19-cv-02257-VSB       Files 556 Copyright
                                                                 11-1Lawsuits
                                                                        Filed In 2018 – FIGHT BACK
                                                                                  06/27/19     Page! 22 of 24




Liebowitz is still primarily a New York phenomenon, all but a handful of his cases were led
in New York. See breakdown below. He partnered on some cases with other law rms
outside of New York:
Tennessee – Attorney James R Wiggington of Tennyson & Wigginton (http://nashville-
law.com/about-us/)
New Jersey – Attorney Ben David Manevitz of the Manevitz Law Firm
(http://www.manevitzlaw.com)
North Carolina – Attorney Seth Lee Hudson (https://worldpatents.com/team/seth-hudson/)
of Clements Bernard Walker, PLLC (https://worldpatents.com) –
California – Attorney Imran F Vakil (https://www.nexiolaw.com/attorneys/imran-f.-vakil)


NEW YORK
Southern District – 363
Easter District – 89
Western District – 6
Northern District – 5


OUTSIDE OF NEW YORK
California – 3
Texas – 13
Colorado – 11
Missouri – 7
Illinois – 5
New Jersey – 4




Leave a Reply
                                    Your email address will not be published.
                                    Required elds are marked *
copyright-demand-letter.com/liebowitz-files-556-copyright-lawsuits-in-2018/                                     2/5
5/3/2019                               Liebowitz Law Firm
                       Case 1:19-cv-02257-VSB             Top Filer of 11-1
                                                     Document          CopyrightFiled
                                                                                 Law Suits In 2017 – FIGHT
                                                                                       06/27/19        PageBACK
                                                                                                              23! of 24




Liebowitz Law Firm Top Filer of Copyright Law Suits In 2017




December 30, 2017 – The law rm of Richard Liebowitz was the most frequent ler of
copyright law suits in 2017. The New York based law rm led 469 copyright law suits in
2017, all of which were in New York.
Despite an embarrassing ruling that resulted in a $140,000 judgment against one of his
clients (https://copyright-demand-letter.com/liebowitz-law- rm-client-hit-with-140000-
judgment/), it was an impressive year for Liebowitz. He more than quadrupled the number of
cases led by his closest competitor.
Of the photo-centric copyright law rms, The Law Firm of Higbee & Associates
(http://copyright-demand-letter.com/higbee-associates-copyright/)appeared to be the
second most frequent ler of copyright law suits with 99. Higbee & Associates led cases in
several states, most frequently California, Florida, Illinois, New York, New Jersey, Texas and
Washington.
The New York based Sanders Law Firm (http://copyright-demand-letter.com/who-are-these-
companies/#sanders) led 23 cases in 2017. This is the third year in a row in which Sanders
 led less cases than the preceding year. Sanders led 161 in 2015 and 138 in 2016.
Sanders may be winding down the copyright practice or signi cantly changing its strategy.


Leave a Reply

copyright-demand-letter.com/liebowitz-law-firm-top-filer-of-copyright-law-suits-in-2017/                                  1/4
Case 1:19-cv-02257-VSB Document 11-1 Filed 06/27/19 Page 24 of 24
